Citation Nr: 0515446	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000 for the grant of a 10 percent disability rating for 
residuals of a right foot 3rd metatarsal fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty for training from January 
1964 to May 1964, from December 1965 to January 1966, from 
July 1966 to August 1966, and in June 1967, August 1969, and 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted an increased rating from 
noncompensably (zero percent) disabling to 10 percent 
disabling for the veteran's service-connected residuals of a 
right foot 3rd metatarsal fracture, effective from September 
28, 2000.  The veteran filed a timely appeal to the effective 
date assigned by the RO for this increased rating.


FINDINGS OF FACT

1.  The veteran's claim for an increased disability rating 
for residuals of a right foot 3rd metatarsal fracture, in the 
form of a VA Form 21-3138, Statement in Support of Claim, was 
received by VA on September 28, 2000.

2.  The evidence of record does not reflect the receipt of an 
unadjudicated informal claim for an increased rating for 
residuals of a right foot 3rd metatarsal fracture prior to 
September 28, 2000.

3.  It was not factually ascertainable that the veteran was 
disabled to a degree of 10 percent due to his service-
connected residuals of a right foot 3rd metatarsal fracture 
within the one-year period prior to September 28, 2000.






CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
September 28, 2000, for the grant of a 10 percent disability 
rating for residuals of a right foot 3rd metatarsal fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West. 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the RO did provide the veteran with an 
adequate notice compliant with the provisions of 38 U.S.C.A. 
§ 5103A on the issue of his entitlement to a compensable 
evaluation for the service-connected disability at issue in 
April 2001.  The Board also notes that the September 2003 
statement of the case (SOC), as well as letters sent to the 
veteran, informed him of the information and evidence needed 
to substantiate his earlier effective date claim.  The SOC 
informed the veteran of the regulation governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has claimed entitlement to an effective date 
earlier than September 28, 2000 for the grant of an increased 
disability rating to 10 percent for his service-connected 
residuals of a right foot 3rd metatarsal fracture.  
Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2004).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2004) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2004), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In October 1978, the RO received from the veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension.  
In a rating decision dated in January 1979, the RO granted 
service connection for residuals of a right foot 3rd 
metatarsal fracture, and assigned a noncompensable (zero 
percent) disability rating from October 19, 1978, the date of 
VA's receipt of his claim for service connection for this 
disability.  At that time, the RO noted that the most recent 
VA examination, conducted in December 1978, had shown the 
presence of an old, well-healed fracture of the right 3rd 
metatarsal, with no particular symptoms or findings 
attributable thereto.  Instead, the veteran's complaints 
concerned varicose veins, flat feet, and exostosis of the 
right foot, which the RO determined were not service-
connected.

The Board observes that the veteran appealed the RO's January 
1979 denial of an initial compensable rating for his service-
connected residuals of a right foot 3rd metatarsal fracture 
to the Board.  In May 1980, the Board issued a decision 
affirming the RO's denial of a compensable initial disability 
rating for this disorder.  The veteran was notified of the 
Board's determination by a Board of Veterans' Appeals Notice 
dated in May 1980.  The May 1980 Board decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (2004).

In July 1994, the veteran submitted a new claim seeking an 
increased (compensable) rating for his residuals of a right 
foot 3rd metatarsal fracture.  In June 1995, the RO issued a 
rating decision denying his increased rating claim.  The 
veteran did not file a timely appeal to this determination. 
See 38 C.F.R. § 20.302 (a substantive appeal must be filed 
within one year of the notice of the determination being 
appealed or within 60 days of the issuance of the statement 
of the case, whichever is later).  Consequently, the RO's 
July 1994 rating decision became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On September 28, 2000, VA received from the veteran a VA Form 
21-4138, Statement in Support of Claim, in which he indicated 
that his head had recently been treated for right and left 
foot disorders, and requested that the RO "reopen" his 
claims.  The RO accepted this document as an informal claim 
for, among other things, an increased rating for residuals of 
a right foot 3rd metatarsal fracture and, in a rating 
decision dated in June 2001, the RO granted the veteran's 
claim for an increased rating for this disorder.  A 10 
percent disability rating was assigned, effective September 
28, 2000, the date of the RO's receipt of the veteran's 
formal claim for an increased rating for this disorder.  The 
veteran asserted in his notice of disagreement, received by 
VA in July 2001, that "service connection for my foot injury 
was established January 24, 1979, [and] my feet are no better 
now than they were documented over 20 years ago so I believe 
my disability recognition should begin at this date."
 
In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for residuals of a right foot 3rd metatarsal fracture.  The 
Board finds that the first such evidence is the September 
2000 VA Form 21-4138, Statement in Support of Claim, 
referenced above.  The RO adjudicated this claim, and in June 
2001 issued a rating decision granting an increased rating to 
10 percent for the veteran's disability.  The September 28, 
2000 effective date assigned for this increase correctly 
reflects the date of VA's receipt of the veteran's pending 
claim for increase.

The Board has considered the veteran's contention that since 
he originally received  service-connection for residuals of a 
right foot 3rd metatarsal fracture in a rating decision dated 
in January 1979, and his "feet" were just as disabled at 
that time as they were when the RO granted the increased 
rating in June 2001, the grant of the increased rating should 
go back to the original October 1978 date of service 
connection.  However, the Board observes that, as noted 
above, the veteran appealed the noncompensable rating 
assigned by the RO for his residuals of a right foot 3rd 
metatarsal fracture in January 1979.  The Board properly 
adjudicated this appeal, and denied this claim in May 1980.  
This decision became a final disallowance.  As such, the 
original October 1978 claim upon which the January 1979 RO 
rating decision and subsequent May 1980 Board decision were 
based cannot serve as the effective date for the RO's recent 
grant of increased rating in June 2001.

In addition, the Board observes that in January 1979, as now, 
the veteran's principal foot-related complaints concerned 
multiple problems that are not service connected, including 
pes cavus (high arches), hammertoe, and varicose veins.  
Indeed, both the RO and the Board have specifically denied 
the veteran's claim for service connection for a bilateral 
foot disorder, to include pes cavus, exostosis, and varicose 
veins, on multiple occasions.  The Board observes that the 
instant appeal concerns only the severity of the veteran's 
service-connected residuals of a right foot 3rd metatarsal 
fracture.  As noted at the time of the original grant of 
service connection in January 1979 and in subsequent RO 
rating decisions and Board decisions, there was no evidence 
that the veteran's residuals of a right foot 3rd metatarsal 
fracture, standing alone, met the requirements for a 10 
percent disability rating, or indeed presented any disability 
at all.  Thus, even if the Board were to accept as true the 
veteran's present contention that his overall "foot 
problems" were as disabling in 1979 as they are now, as 
maintained by the veteran, it does not necessarily follow 
that the veteran's residuals of a right foot 3rd metatarsal 
fracture, the only foot disorder for which he is service 
connected, warranted a 10 percent rating in 1979.

The Board has also considered the veteran's implicit 
contention that since he filed a claim for an increased 
rating in 1994, the 10 percent rating granted by the RO in 
June 2001 should be effective back to that date.  However, 
while the veteran filed a Statement in Support of Claim in 
July 1994, which the RO accepted as an informal increased 
rating claim, this claim was appropriately adjudicated by the 
RO in a rating decision dated in June 1995.  When this rating 
decision was not timely appealed by the veteran, it became a 
final disallowance.  As such, the July 1994 Statement in 
Support of Claim cannot serve as the effective date for the 
RO's subsequent grant of increased rating in June 2001.

In this regard, the Board acknowledges the representative's 
argument that the veteran's August 1995 VA Form 21-4138 which 
was accepted by the RO as a notice of disagreement with the 
June 1995 rating decision that found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for pes planus should also 
have also been accepted a notice of disagreement as to denial 
of an increased rating for the veteran's service-connected 
right foot injury.  The representative argues further, that 
even if the veteran's August 1995 statement was unclear and 
not specific as to which denial he was expressing 
disagreement, then it was incumbent upon the RO to determine 
whether he was also disagreeing with the denial of an 
increased rating.  

The Board notes however, that in the August 1995 statement, 
the veteran clearly makes specific reference to the flat feet 
denial arguing that he had high arches instead of flat feet 
and he makes reference to exostosis of the left foot and 
surface varicosities of the right foot.  The veteran, in this 
statement, makes no specific reference to his increased 
rating claim.  Further, the RO subsequently issued a 
statement of the case only on the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a bilateral foot/arch deformity in 
November 1995; the veteran was informed at a September 1997 
Board hearing that the service connection issue was the only 
issue identified on appeal; and the Board's March 1998 
decision on that matter clearly informed the veteran that his 
August 1995 statement was not construed as a notice of 
disagreement on the increased rating matter.  The veteran 
therefore had numerous opportunities to clarify that his 
August 1995 statement was intended to also serve as a notice 
of disagreement on the increased rating issue if it was so 
intended at the time, and he did not manifest such an intent.  
The RO clearly did not construe the August 1995 statement as 
unclear as to which issues the veteran was appealing, and 
thus, had no duty to inquire further.  For the foregoing 
reasons, the Board does not construe either the August 1995 
statement or the January 1996 VA Form 9 as an outstanding 
notice of disagreement as to the June 1995 denial of an 
increased (compensable) evaluation for his service-connected 
residual of right foot fracture.  Moreover, as set forth 
below, the Board finds that the record does not show a 
factually ascertainable increase in the veteran's right foot 
metatarsal fracture residuals until the December 2000 VA 
examination.  Therefore, an earlier dated notice of 
disagreement and thus, earlier claim would not afford the 
veteran an effective date earlier than the effective date of 
September 2000 which was assigned by the RO.  

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization for treatment of residuals 
of a right foot 3rd metatarsal fracture which could serve as 
an informal claim prior to September 28, 2000.  Thus, the 
Board has identified no document - either a communication 
from the veteran or a report of examination or 
hospitalization - that could in any way be construed as a 
claim for increase for residuals of a right foot metatarsal 
fracture prior to September 28, 2000.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 10 percent rating residuals of a right foot 
3rd metatarsal fracture at any time during the one-year 
period preceding September 28, 2000.  Pursuant to the 
regulations in effect at that time, a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5284, pursuant to which the severity of foot injuries not 
otherwise specified in the rating code was evaluated, was 
warranted when the evidence showed moderate disability.

However, a review of the veteran's claims file reveals that 
although the veteran's claims file contains numerous VA 
outpatient treatment notes dated from December 1999 to 
September 2000 and even earlier, these records do not contain 
any references whatsoever to the veteran's residuals of a 
right foot 3rd metatarsal fracture (save for a single 
December 1999 x-ray reference to the existence of an "old 
fracture of the right third metatarsal shaft"), much less 
evidence which indicates that this disorder met the 
requirements for the assignment of a 10 percent rating.  Such 
evidence of a factually ascertainable increase was actually 
obtained at the time of the December 2000 VA examination 
although the RO did assign an earlier effective date of 
September 2000.  See also 38 C.F.R. § 3.400(o)(1) (2004).  

Therefore, the Board concludes that September 28, 2000 is the 
earliest date for which the assignment of a 10 percent rating 
for the veteran's residuals of a right foot 3rd metatarsal 
fracture is possible, and an earlier effective date for this 
increased rating must be denied.




ORDER

An effective date earlier than September 28, 2000 for the 
grant of a 10 percent rating for residuals of a right foot 
3rd metatarsal fracture is denied.


	                        
___________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


